Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

This Office Action is in reply to Applicants’ correspondence of 04/05/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 07/29/2019 Applicants elected, without traverse, the invention of Group I, claims drawn to method comprising detecting a mutation is ESR1, and the particular mutation that is a Y537 substitution.
Claims 5, 76 and 77 remain withdrawn from consideration as set forth on page 2 of the Office Action of 10/11/2019.
Claims 86 and 93 remain withdrawn from consideration as set forth on page 2 of the Office Action of 03/26/2020.

Maintained Claim Rejections - 35 USC § 101
Newly Applied, Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-9, 75, 78-85, 87-92, 94 and 95 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of judicial exceptions was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong one. Does the claim recite a recognized judicial exception to patentability (a law of nature, a natural phenomenon, or an abstract idea)? Yes -The rejected claims recite abstract ideas.   Abstract ideas include mental processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In the instant case the claims require “detecting the presence or absence of microsatellite instability comprises determining whether a pattern of read dropout is present or absent in the sequence by quantifying sequence divergence between a normal sample and the sample from the subject” (as recited in claim 1, and relevant to claim 83).  Thus the claims are directed to an evaluation of data.
The claims require an analysis of data, and a comparison of subject and control data to establish some measure of divergence, then correlating a measure of divergence (or lack there of) with read dropout (or lack thereof) in the data, and deducing MSI or MSS depending on the presence or absence of read dropout.  As such there are multiple evaluations of data.
Here it is noted that the amended claims recite “quantifying sequence divergence as a Riemann sum calculation” as related to the step of determining the presence of a pattern of read dropout in a test sample as compared to a normal sample from the subject.  The recitation of the calculation is a presentation of a mathematical formula (e.g.:  p.20 of the Specification).  Mathematical formulas are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature (e.g.:  MPEP 2106.04).

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  No.  The claims are directed only to the gathering of data and the analysis of the gathered data.  

Step 2B.  Does the claim recite additional elements that amount to significantly more than the judicial exception? No- Here it noted that the claims encompass methods where no additional steps beyond the abstract idea (i.e.:  the evaluating of a pattern) are required.

The detection and analysis of NGS data was a well-established method that was routinely practiced in the related art.  For example, the specification teaches that collecting NGS data was routine in the art (e.g.:  page 14 of the specification); although the data may have been analyzed in a different manner, the data analysis as broadly recited in the rejected claims (e.g.:  pattern detection) is the judicial exception of the claims.  
But even the detection of the presence or absence of read dropouts in NGS data was a typical part of the analysis of such data in the prior art.  For example Xu et al (2011) teaches that read dropout is measured in NGS data (e.g.:  Figure 8).  Similarly, Oatts (2013) teaches detection of read dropout (e.g.:  Figure 10) in analysis of NGS data of mitochondrial genome sequencing. 

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 

So even where a practical step of the claim may require collecting data via NGS using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as set forth in the Office Action of 12/06/2021 and maintained herein.  Applicants’ arguments (p.6-7 of the Remarks of 04/05/2022) have been fully and carefully considered but are not persuasive to withdraw the rejection.
Applicants have argued that the amended claims recite determining the presence or absence of a pattern of read dropout in next generation sequencing data by quantifying sequence divergence (i.e.:  between a test sample and a normal sample) using a Reimann sum calculation, and that such a calculation requires complex algorithms over multiple steps.  The argument is not persuasive because the recitation of the “Reimann sum calculation” is itself a judicial exception; as set forth in the rejection above mathematical formulas are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature (e.g.:  MPEP 2106.04).  The application of the judicial exception in only the calculation of a divergence, which is an analysis of sequencing data.  There is not any practical application of the Reimann sum calculation in the methods as claimed, because it is used only in a determination (i.e.:  of the presence of absence of read dropout), and that determination itself is only a basis for a conclusion (i.e.:  the presence or absence of microsatellite instability). 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634